UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Address of principal executive offices)(Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 ITEM 1. SCHEDULE OF INVESTMENTS SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2013 Security Description Shares Value Common Stock (97.84%) Basic Materials (1.66%) Chemicals (0.74%) Kingboard Chemical Holdings Ltd Sinopec Shanghai Petrochemical Co Ltd Forest Products & Paper (0.59%) Lee & Man Paper Manufacturing Ltd Nine Dragons Paper Holdings Ltd Iron/Steel (0.09%) Angang Steel Co Ltd Mining (0.24%) Zijin Mining Group Co Ltd Total Basic Materials Communications (11.95%) Internet (5.08%) Tencent Holdings Ltd Telecommunications (6.87%) China Mobile Ltd Chunghwa Telecom Co Ltd Total Communications Consumer, Cyclical (8.07%) Auto Manufacturers (1.54%) Great Wall Motor Co Ltd Home Furnishings (1.11%) Haier Electronics Group Co Ltd Lodging (3.55%) Formosa International Hotels Corp Sands China Ltd Retail (1.87%) Intime Department Store Group Co Ltd SA SA International Holdings Ltd Total Consumer, Cyclical SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2013 (continued) Consumer, Non-Cyclical (4.21%) Food (3.49%) Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (0.72%) Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Diversified (0.30%) Holding Companies-Divers (0.30%) Wharf Holdings Ltd Total Diversified Energy (5.03%) Coal (0.52%) China Shenhua Energy Co Ltd Shougang Fushan Resources Group Ltd Energy-Alternate Sources (0.86%) China Longyuan Power Group Corp GCL-Poly Energy Holdings Ltd Oil & Gas (3.65%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (36.83%) Banks (17.86%) Bank of China Ltd BOC Hong Kong Holdings Ltd China Construction Bank Corp China Minsheng Banking Corp Ltd Chongqing Rural Commercial Bank Hang Seng Bank Ltd Industrial & Commercial Bank of China Ltd Diversified Financial Services (3.23%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges and Clearing Ltd Mega Financial Holding Co Ltd Insurance (2.39%) AIA Group Ltd PICC Property & Casualty Co Ltd Real Estate (13.35%) Cheung Kong Holdings Ltd China Overseas Land & Investment Ltd China Resources Land Ltd Hysan Development Co Ltd Kerry Properties Ltd Link REIT/The New World Development Co Ltd Sino-Ocean Land Holdings Ltd Sun Hung Kai Properties Ltd Total Financial SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / September 30, 2013 (continued) Industrial (9.49%) Building Materials (0.15%) BBMG Corp China National Building Material Co Ltd Electrical Components & Equipment (0.31%) Tianneng Power International Ltd Electronics (0.38%) Hon Hai Precision Industry Co Ltd Engineering & Construction (5.21%) China State Construction International Holdings Ltd Environmental Control (3.17%) China Everbright International Ltd Miscellaneous Manufacturing (0.27%) Fosun International Ltd Total Industrial Technology (13.83%) Computers (1.72%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (12.11%) Chipbond Technology Corp MediaTek Inc Taiwan Semiconductor Manufacturing Co Ltd Total Technology Utilities (6.47%) Electric (5.09%) China Resources Power Holdings Co Ltd Huaneng Power International Inc Power Assets Holdings Ltd Gas (1.38%) Hong Kong & China Gas Co Ltd Total Utilities Total Common Stock (Cost $9,119,997) Total Investments (Cost $9,119,997) (a) (97.84%) Other Net Assets (2.16%) Net Assets (100.00%) (a) September 30, 2013, unrealized apprecation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Fair Value Measurements - The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at September 30, 2013 using fair value hierarchy: Level 1(b) Level 2(b) Level 3(b) Total Investments, in securities Common stocks (a) $ $
